Citation Nr: 0033708	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-13 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for degenerative changes, 
L4-5 and S1, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the veteran's claim for an 
increased rating for his service connected degenerative 
changes of L4-5 and S1.  A notice of disagreement was 
received in April 1999.  A statement of the case was issued 
in June 1999.  A substantive appeal was received from the 
veteran in June 1999. 

The Board notes that in the briefs filed by the veteran's 
representative, dated June and September 1999, the issues of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, 
service connection for headaches secondary to service-
connected disabilities, and service connection for a right 
shoulder disability were advanced.  These claims are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran's degenerative changes of L4-5 and S-1 are 
currently manifested by chronic low back pain with 
radiation to the buttocks and legs, and paresthesias in 
both calf muscles and both feet.


CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for the 
veteran's service connected degenerative changes of L4-5 and 
S1 have not been met.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that an increased 
rating is warranted for the veteran's degenerative changes of 
L4-5 and S1.   The Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See H.R. 4205, the Floyd D. Spence National Defense 
Authorization Act for FY 2001, Title XVI, Subtitle B, § 1611 
(October 30, 2000).

A review of the record reflects that service connection was 
established for the veteran's degenerative changes of L4-5 
and S1 at a 10 percent level by a rating action of October 
1988.  This rating was based on service medical records of 
the veteran which indicated that he was seen several times 
while in the service for complaints of low back pain, and was 
placed on profile duty due to low back pain in April 1984.  
This action was also based on the report of a VA examination 
conducted February 1988, which found the veteran to have 
chronic intermittent back pain, with forward flexion of 65 to 
70 degrees with mild tenderness in the lumbosacral joint, and 
without spasm, and on the report of an X-ray taken that day 
which showed minor degenerative changes at the articulating 
facet levels.  The Board notes that the veteran was involved 
in a motor vehicle accident in May 1988, and sustained a 
spinal cord injury at the C6-T2 level, rendering him unable 
to walk.  

The veteran's 10 percent rating was continued by rating 
actions of May 1990 and August 1993.  A rating action of 
February 1996 implemented a Board decision dated December 
1995, increasing the evaluation assigned for the veteran's 
service connected degenerative changes of L4-5 and S1 to a 20 
percent level.

In September 1998, the veteran applied for an increased 
rating for degenerative changes of L4-5 and S1.  Essentially, 
it is maintained that the evaluation currently assigned for 
the veteran's service-connected degenerative changes of L4-5 
and S1 is not adequate, given the current symptomatology of 
this disability.  The recent evidence of record includes 
reports of VA outpatient treatment records and examinations. 

A VA outpatient treatment record dated January 1998 indicates 
that the veteran had continued back pain, and had recently 
refused a Baclofen implant.  The veteran stated that he felt 
well other than for his back pain.  He requested a refill of 
his medications for back spasms.

The veteran was admitted to the hospital for 10 days in March 
1998, for his annual genitourinary checkup, as well as 
chronic right shoulder and low back pain.  The veteran's 
diagnoses were neurogenic bladder and bowel with annual 
check-up, myelopathy incomplete, C8-T1 tetraplegia due to 
motorcycle accident since 1998, right shoulder strain, and 
mild degenerative joint disease of the thoracolumbar spine 
with chronic low back pain.  While in the hospital, the 
veteran received active and passive range of motion 
exercises, hot packs and ultrasound, transcutaneous 
electrical nerve stimulation (TENS) unit treatment and 
stimulations, abdominal support, dental care, kidney and 
gallbladder ultrasounds, cytoscopic examination, and was 
supplied with a frame for standing.

A MRI of the thoracolumbar spine done at that time showed 
scoliosis and degenerative joint disease.  X-rays of the 
cervical spine showed fusions at the C6-7 level.  The veteran 
reported that his back pain had been getting worse.  He 
reported that it was aching, of a level 6 which increased to 
10 after mobilizing in his wheelchair, and was constant in 
nature with difficulty sleeping at times, associated with 
increased spasms of both lower legs.  The veteran was found 
to have very limited active mobility in both lower 
extremities with trace to poor strength.  The veteran had a 
brisk knee and ankle jerk with pathologic reflexes and clonus 
of both lower extremities.  Sensation to pinprick was 
impaired at the C8-T1 level on the right, and at T1 and below 
on left side.  The veteran had spastic paralysis but was able 
to wriggle his toes.  He had slight scoliosis with poor trunk 
balance, and more prominence of right-sided interscapular and 
lower thoracic and upper lumbar regions.  The veteran had 
localized tenderness over the lower thoracic spinal process 
and right-sided paraspinals.  The veteran was given a 
physical modality and exercise program for his right shoulder 
and low back.  The veteran was also given acupuncture, and 
felt that his pain in his back was lessened as a result of 
this.

The veteran was given a comprehensive spinal examination in 
November 1998.  In the report of that examination, the 
examiner relays the prior medical history of the veteran, 
that he was diagnosed with degenerative disc disease while in 
service, was put on a profile for low back pain, and ordered 
to bed rest for that.  As noted previously, in May 1988, the 
veteran was in a motor vehicle accident and sustained a 
bruised spinal cord injury at the C6-T2 level.  The examiner 
relates that the veteran was seen in June 1997 for low back 
pain radiating down his right leg to his foot, and was found 
to have some degenerative discs.  The veteran at that time 
received physical therapy, medicine, and a transcutaneous 
electrical nerve stimulation (TENS) unit for his pain.  The 
examiner indicated that the veteran has been unable to work 
since 1997, and is unable to ambulate because of paralysis of 
the lower extremities, which is secondary to a spinal cord 
injury.

The examiner indicated that the veteran reported a constant 
complaint of pain, weakness, and stiffness along with 
fatigability and lack of endurance.  The veteran was taking 
Aclophen, Darvocet and Valium.  The veteran reported his pain 
as steady in character, although the severity varied.  The 
veteran is now completely wheelchair bound, and is wearing a 
Texas catheter because of some difficulty on urination.  The 
veteran indicated that the precipitating factor for pain is 
usually related to effort or extremes of activity.  The 
veteran previously underwent surgical fusion.  The veteran is 
no longer able to engage in his usual occupation because he 
is wheelchair bound with spastic paraplegia.  

On examination, the veteran's spine was painful on motion, 
and there was some spasm in the paravertebral muscles and 
sacral area, along with postural abnormalities.  The examiner 
found some mild muscle wasting of the musculature of the 
back.  There was a positive Babinski sign with hyperactive 
knee and ankle jerks, about 4+ bilaterally.  There was a 
positive ankle clonus bilaterally.  There was the presence of 
sensation on the plantar aspect of both feet, but diminished 
on the pretibial area and dorsum of the feet.  Straight leg 
raising was positive at 60 degrees.  There was poor muscle 
tone and dysesthesia in the back.  The veteran could wriggle 
his toes but was unable to lift his leg because of extreme 
weakness.  The veteran assumes a standing position 4 times a 
week on a standing frame using a hydraulic jack.  Vibration 
sense was positive on the right and negative on the left.  
Dorsiflexion of both feet induces pain in the lower back.

The examiner indicated that it was very difficult to do a 
range of motion examination because the veteran is not 
capable of standing up.  The examiner reported that the 
veteran had a very unstable gait.  The veteran has loss of 
strength of the lower extremities because of the spastic 
paraplegia.  Therefore, range of motion of the spine was not 
performed.  The examiner offered diagnoses of degenerative 
disc disease at the level of L4 and L5 over S1, and spastic 
paraplegia secondary to spinal cord injury sustained from a 
motor vehicle accident.  The examiner indicated that it was 
his opinion that the manifestations of the veteran's service 
connected degenerative changes of L4-5 and S1 were chronic 
low back pain with radiation to the buttocks and legs, and 
paresthesias in both calf muscles and both feet.  The 
examiner indicated that the manifestations related to the 
non-service connected spinal cord injury included spastic 
paraplegia, hyperactive knee and ankle jerk reflexes, 
positive Babinski sign bilaterally, and bilateral ankle 
clonus. 

As noted, it is maintained that the 20 percent disability 
evaluation currently assigned to the veteran for degenerative 
changes of L4-5 and S1 is not adequate.  In this regard, it 
is pointed out that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that, unless otherwise specified, the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's degenerative changes of 
L4-5 and S-1 are currently rated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999), the 
code governing intervertebral disc syndrome.  Under that 
code, a 20 percent rating is warranted for mild 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome evidenced by recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

Further, applicable regulations provide that the veteran's 
low back disability may be rated on the basis of limitation 
of motion under Diagnostic Code 5292 (1999).  A 20 percent 
evaluation requires a moderate limitation of motion, and a 40 
percent evaluation requires a severe limitation of motion.

The Board notes that the veteran's disability could also be 
rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999), for lumbosacral strain.  
That code provides for a 20 percent rating for a lumbosacral 
strain manifested by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent rating is provided for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the low back.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all relevant evidence, the Board finds 
that the degenerative changes of L4-5 and S-1 are properly 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  Even considering pain on 
motion, as per DeLuca, there is no evidence of record which 
shows that the veteran suffers from severe intervertebral 
disc syndrome evidenced by recurring attacks with 
intermittent relief, such that a 40 percent rating is 
warranted.  Nor would the veteran warrant a 40 percent rating 
under Diagnostic Code 5295, without severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Nor does the veteran's back show a severe 
limitation of motion due to his service-connected disability, 
such that a 40 percent rating under Diagnostic Code 5292 is 
warranted.  The Board notes that range of motion studies 
could not be performed, however, this was clearly due to the 
veteran's inability to stand, as well as other symptoms 
related to the May 1988 spinal cord injury.

Although the examiner in the November 1998 VA examination was 
unable to perform a range of motion examination, he was able 
to differentiate between the veteran's symptoms that are 
related to his service-connected condition, and those related 
to his non service-connected conditions.  Specifically, as 
noted above, the manifestations of the veteran's service 
connected degenerative changes of L4-5 and S1 are chronic low 
back pain with radiation to the buttocks and legs, and 
paresthesias in both calf muscles and both feet, and the 
manifestations related to his non-service connected spinal 
cord injury include spastic paraplegia, hyperactive knee and 
ankle jerk reflexes, positive Babinski sign bilaterally, and 
bilateral ankle clonus.  Thus the examiner indicates that the 
veteran's back spasms are due to his non-service connected 
spinal cord injury, not his service connected degenerative 
changes of L4-5 and S1.  While the Board looks with sympathy 
on the veteran's current condition, the medical evidence 
clearly shows that the majority of the veteran's current, and 
clearly more severe, symptoms, including his back spasms, are 
related to his non-service connected spinal cord injury of 
May 1988.

The Board notes the argument of the veteran's representative 
in a September 1999 brief which urges that the veteran is 
entitled to a separate rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010 (1999).  Those codes provide that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion.  As noted, the 
veteran is already receiving a rating under Diagnostic Code 
5293, which does involve limitation of range of motion.   See 
VAOPGCPREC 36-97.  As such, the Code clearly indicates that 
the veteran should not be rated under Diagnostic Codes 5003, 
5010, since he is already receiving a rating for limitation 
of motion.  See 38 C.F.R. § 4.14 (1999).

Also in that brief, the veteran's representative proposed 
that the veteran might be entitled to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  However, there 
is no showing that the veteran's service connected disability 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
his service connected disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
this increased rating claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for degenerative changes, 
L4-5 and S-1, currently evaluated as 20 percent disabling, is 
denied.

		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 



